Order/judgment (one paper), Supreme Court, New York County (B. S. Sherman, J.), entered August 5,1982 remanding matter to appellant Board of Trustees of Police Pension Fund, Article II, for reconsideration of the issues of causality and service connection, is unanimously reversed, on the law, appellant trustees’ determination denying petitioner accident disability retirement is confirmed, and the petition is dismissed, without costs. Appellant’s action in denying petitioner accident disability retirement was not arbitrary or capricious. “[T]he issue of causation being one for medical judgment, the board of trustees was entitled to rely on the opinion of the medical board.” (Matter of Christian v New York City Employees’ Retirement System, 56 NY2d 841, 843; see, also, Matter ofScotto v Board of Trustees of Police Pension Fund, 54 NY2d 918, affg 76 AD2d 774.) Concur — Sandler, J. P., Silverman, Fein, Milonas and Alexander, JJ.